COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                       ORDER OF ABATEMENT

Appellate case name:       David Ray Conley III v. The State of Texas

Appellate case number:     01-21-00566-CR

Trial court case number: 1477785

Trial court:               183rd District Court of Harris County

        The State has filed a motion to abate and remand this case to the trial court to issue findings
of fact and conclusions of law regarding the trial court’s denial of appellant’s motion to suppress
a statement made by appellant to Deputies Compton and Miller. The State asserts that written
findings are required because appellant challenges the voluntariness of his statement. See Vasquez
v. State, 411 S.W.3d 9189, 920 (Tex. Crim. App. 2013) (holding that “written findings are required
in all cases concerning voluntariness.”); TEX. CODE CRIM. P. art. 38.22 § 6. The motion is
GRANTED.
        We abate the appeal and remand for the trial court to enter written findings of fact and
conclusions of law regarding the denial of appellant’s motion to suppress. TEX. R. APP. P. 44.4.
The trial court shall make the appropriate findings and conclusions and shall cause them to be filed
with the trial court clerk within 20 days of the date of this order. We further order the trial court
clerk to file a supplemental clerk’s record containing the trial court’s findings of fact and
conclusions of law with this Court within 30 days of the date of this order.
       This appeal is abated, treated as a closed case, and removed from this Court’s active docket.
The appeal will be reinstated on this Court’s active docket without further order of the Court when
the supplemental clerk’s record is filed in this Court. Upon reinstatement, the parties may request
an opportunity to amend any briefs filed in the appeal.
       It is so ORDERED.

Judge’s signature: ______/s/ Sarah B. Landau_______
                               Acting individually


Date: ____August 18, 2022______